Exhibit 10.28
STOCK OPTION AGREEMENT
     THIS STOCK OPTION AGREEMENT is made and entered into as of the grant date
set forth on the participant website (the “Website”) of the stock option
administrator of Wilmington Trust Corporation, a Delaware corporation (the
“Corporation”), between the Corporation and the Optionee identified on the
Website (the “Optionee”).
BACKGROUND
     A. The Corporation has determined that its interests will be advanced by
providing an incentive to the Optionee to acquire a proprietary interest in the
Corporation and, as a stockholder, to share in its success, with added incentive
to work effectively for and in the Corporation’s interests.
     B. Unless otherwise provided herein, capitalized terms used herein shall
have the meanings given to them in the Corporation’s 2009 Long-Term Incentive
Plan (the “Plan”).
     NOW, THEREFORE, in consideration of the foregoing, the mutual promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:
     1. Grant. Subject to the provisions of the Plan, the Optionee hereby is
granted, as a matter of separate agreement and not in lieu of salary or any
other compensation for services, the right and option (the “Option”) to purchase
up to the number of full shares of the Corporation’s common stock set forth on
the Website for the Optionee for this grant date, which may be authorized but
unissued shares or previously issued shares that the Corporation has re-acquired
and holds in its treasury. The Option shall be an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), with
respect to the number of shares so reflected on the Website and a non-qualified
stock option with respect to the number of shares so reflected on the Website.
     2. Price. The purchase price of each of the shares described in Paragraph 1
above shall be the grant price set forth on the Website.
     3. When Exercisable. The Option may not be exercised prior to three years
from the date hereof. Thereafter, and from time to time, the Optionee may
exercise the Option, in whole or in part, at any time within the period ending
on ten years after the date hereof, subject to earlier termination as provided
in Paragraph 6 below.
     4. How Exercisable. The Optionee may exercise the Option by completing the
option exercise process established by the Corporation’s stock option
administrator specifying the number of shares to be acquired. That information
shall be accompanied either by (a) a check in full payment of the Option price
per share, (b) delivery of full shares of the Corporation’s common stock duly
owned by the Optionee (and for which the Optionee has good title, free and clear
of any liens or encumbrances) and having a Market Value Per Share on the date of
exercise equal to the Option price of the shares being acquired (which may
include shares to be issued in connection with the exercise of the Option,
subject to such rules as the Committee deems appropriate), (c) any combination
of cash and such shares equal in value to the exercise price, or (d) delivery of
other consideration that the Committee deems appropriate (including payment in
accordance with a cashless exercise program under which, if the Optionee so
instructs, shares

 



--------------------------------------------------------------------------------



 



may be issued directly to the Optionee’s broker or dealer upon receipt of the
full exercise price from the broker or dealer). Until that payment, the Optionee
shall have no rights in the stock being acquired.
     The Optionee acknowledges that all shares acquired by him or her pursuant
hereto are and will be acquired for investment only and not for distribution.
The Optionee shall provide the Corporation with a written representation, signed
by him or her, to that effect upon request.
     5. Transfer. The Option is not transferable by the Optionee otherwise than
by will or pursuant to the laws of descent and distribution or, in certain
circumstances, pursuant to a qualified domestic relations order, as defined in
the Internal Revenue Code of 1986, as amended, or the Employee Retirement Income
Security Act of 1974, as amended.
     6. Termination of Option.
     a. If the Optionee’s service as a director of the Corporation is terminated
for any reason other than retirement, death, or disability, whether by
resignation or discharge, the Option shall expire effective as of the date that
service is terminated.
     b. In the case of the Optionee’s death, the Option shall expire in
accordance with the terms and conditions of the Plan.
     c. If the Optionee’s service terminates due to disability, the Option
shall, at the Optionee’s election, vest immediately if not already vested, and
shall be exercisable until the earlier of the expiration date of the Option or
three years after the date of the disability. If the Optionee has died before
then, the Option shall be exercisable only by the person or persons to whom the
Optionee’s rights under the Option passed under the Optionee’s will or by the
laws of descent and distribution.
     d. If the Optionee’s service terminates due to the Optionee’s retirement as
required by the Corporation’s Bylaws, the Option shall, if not already vested,
vest pro rata determined by multiplying the number of shares subject to the
Option by a fraction, the numerator of which is the number of full months
between the Date of Grant to the date of termination of service and the
denominator of which is 36. For example, if 100 options were awarded on February
1 and would by their terms vest in three years, and the Optionee retires on
April 20 of the first year, then 6 shares would vest automatically upon the
Optionee’s retirement (100 shares times (2 full months of service divided by
36), or 5.55 rounded to the nearest whole share), and the Option for the
remaining shares shall expire.
     Otherwise, the Option shall expire upon the Optionee’s retirement.
     e. Notwithstanding anything to the contrary in this Section 6, in the event
of a Change in Control and termination of the Optionee’s service as a director
of the Corporation or any of its subsidiaries within two years following that
Change in Control, the Option shall vest immediately if not already vested, and
all Options shall be exercisable until 120 days after the date of such
termination or , if earlier, until the Option’s scheduled expiration date.
     Otherwise, the Option shall expire upon the termination of the Optionee’s
service as a director.

2



--------------------------------------------------------------------------------



 



     7. Plan Provisions Control Award Terms; Modifications. The Option is
granted pursuant and subject to the terms and conditions of the Plan, the
provisions of which are incorporated by reference herein. If any provision
hereof conflicts with any provision of the Plan as constituted on the Date of
Grant, the terms of the Plan shall control. The Option shall not be modified
after the Date of Grant except by written agreement between the Corporation and
the Optionee; provided, however, that such modification shall (a) not be
inconsistent with the Plan and (b) be approved by the Committee.
     In all other respects, all questions relating to the validity,
interpretation, construction, and enforcement hereof shall be governed by
Delaware law.
     8. Taxes. The Corporation shall be entitled to withhold (or secure payment
from the Optionee in lieu of withholding) the amount of any withholding or other
tax required to be withheld or paid by the Corporation by law with respect to
any shares issuable hereunder, or upon a disqualifying disposition of shares
received pursuant to the exercise of the portion of the Option, if any, which is
an incentive stock option under Section 422 of the Code. The Corporation may
defer issuance of shares upon the exercise of the Option unless the Corporation
is indemnified to its satisfaction against any liability for any such tax. The
amount of that withholding or tax payment shall be determined by the Committee
or its delegate. The Optionee may satisfy his or her tax withholding obligation
by: (a) paying cash to the Corporation and/or (b) delivering to the Corporation
a number of shares of the Corporation’s stock or withholding from the Option, at
the appropriate time, a number of shares, in either case sufficient, based upon
the Market Value Per Share of those shares, to satisfy those tax withholding
requirements. The Committee shall be authorized, in its sole discretion, to
establish rules and procedures relating to any such withholding methods it deems
necessary or appropriate (including, without limitation, rules and procedures
relating to elections to have shares withheld upon exercise of the Option) to
meet those withholding obligations.
     IN WITNESS WHEREOF, by the Corporation’s delivery hereof and the Optionee’s
acceptance hereof by selecting “Agree” and clicking “Submit” on the Website, the
parties have entered into this Stock Option Agreement as of the date hereof.

3